Citation Nr: 1205626	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to October 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's current right knee disorder is not related to his military service or to any incident therein.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's February 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, pursuant to the Board's January 2011 remand, VA has provided the Veteran with a VA examination in August 2011 to determine the etiology of any right knee disorder found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examination obtained was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  Additionally, the VA examiner provided a written rationale for the conclusion reached and the Board therefore concludes that this examination was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that there has been substantial compliance with its January 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for a right knee disorder, to include arthritis.  He claims that he experienced right knee pain since his military service and that it resulted from years of doing physical training in the military.  

The Veteran's November 1976 enlistment and September 1983 reenlistment examinations are negative for a knee disorder.  In the reports of medical history, the Veteran denied any swollen or painful joints, or "trick" or locked knee.  

On his August 1991 service separation examination, the Veteran reported "trick" or locked knee, however denied any swollen or painful joints.  The examining physician noted a single episode of knee pain, with no history of locking.  On clinical evaluation, the musculoskeletal system was normal.

On his May 1994 examination for enlistment into the Reserve, the Veteran denied any swollen or painful joints, or "trick" or locked knee.  On clinical evaluation, the musculoskeletal system was normal.

After separation from Reserve service, an October 2006 private treatment report noted the Veteran's complaint of arthritis associated with right knee pain and stiffness that had been occurring for "some time" but began to worsen in the previous five days.  The resulting assessment was right knee arthralgia.  A November 2006 private treatment report noted good results with naprosyn for the Veteran's right knee arthralgia.

A March 2007 private treatment report noted the Veteran's complaint of right knee pain, which was relieved with the use of nonsteroidal anti-inflammatory drugs.  In a September 2007 VA treatment report, the Veteran was seen for evaluation of right knee pain, which he stated had been present for several years and was worse with activity and at night.  He denied any history of trauma.  A December 2007 VA treatment report stated that the films of the Veteran's knee were fairly benign but there was "impressive" patellar crepitus on examination.  The possible diagnosis was patellar tendinitis.  An October 2008 VA treatment report noted the Veteran's recurrent right knee pain.  The report stated that x-ray of the right knee was normal in September 2007.

The Veteran was afforded a VA joints examination in August 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner noted that the Veteran served in the Army from 1977 to 1991, during which time he maintained physical fitness five days a week.  The Veteran reported doing a lot of heavy lifting as a supply clerk.  He related that after military discharge, he noticed pain in the right knee with prolonged standing, climbing stairs and occasionally at night.  He denied any treatment for a right knee disorder before he was seen at the VA.  The examiner noted that the Veteran's physical examinations dated in November 1976, September 1983, February 1988, and September 1991 documented no complaints of swollen or painful joints on review of systems, although a single episode of knee pain with no history of locking was noted on the September 1991 separation examination.  The examiner further noted that the May 1984 physical examination noted normal musculoskeletal examination and that the Veteran denied any swollen or painful joints.  Following a comprehensive joints examination, the diagnoses were osteoarthritis of the right knee and bilateral patella femoral syndrome.  As to the etiology of the Veteran's right knee disorder, the examiner opined that the Veteran's right knee condition was "less likely than not (less than 50 percent probability) incurred in or caused by" any in-service injury, event, or illness.  In support of this opinion, the examiner provided the following rationale:

No documented evidence of injury during his service to explain the early development of arthritis in the right knee.  [The Veteran] served 14 years and performed no combat activities, and on all his physicals in the service he denied having swollen or painful joints.  The first documented complaint of right knee pain found in the C[laims] file is in 2001, 10 years later.  Based on the evidence I have reviewed the veteran's mild arthritis in the right knee could have developed during the intervening years.  Since I have no x-rays to review from the time he left service in 1991 to the first documented complaint of right knee pain in 2001, to conclude that the arthritic changes in the right knee is caused or as a result of his service I would have to resort to mere speculation.  There is no evidence to support the contention that any current right knee disorder is related to the veteran's military service.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a right knee disorder.  There is currently diagnosed osteoarthritis of the right knee with patella femoral syndrome.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not include a medical opinion linking the Veteran's current right knee disorder to his active duty service.

While the Veteran reported a "trick" or locked knee on his September 1991 separation examination, the examining physician clarified that this was based on a single episode of knee pain, with no history of locking.  Thereafter, post service records also fail to document any complaints of or treatment for any knee disorder for approximately 15 years after his discharge from active duty service.  The first evidence of record documenting the Veteran's complaint after military discharge is the March 2006 private treatment report, in which he reported right knee pain and stiffness that had been occurring for some time.  This expansive period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Veteran reports that the onset of his current right knee disorder was during his service and that he had continued to experience right knee pain ever since that time.  Lay statements regarding the Veteran's symptoms such as knee pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that his statements as to the onset of the currently diagnosed right knee disorder lack credibility as they are internally inconsistent and inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, on both his September 1991 separation examination and May 1994 reserve service entrance examination reports, the Veteran denied any swollen or painful joints.  Additionally, in the September 2007 VA treatment report, the Veteran reported right knee pain that had only been present for several years.

To extent that the Veteran contends that his right knee disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a right knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether any right knee symptoms during service led to the Veteran's current right knee disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current right knee disorder was the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The only medical opinion of record does not relate the Veteran's current right knee disorder to his military service, to include the single complaint of "trick" or locked knee on the September 1991 separation examination.  The August 2011 VA examiner opined that the Veteran's current right knee condition was "less likely than not (less than 50 percent probability)" related to the Veteran's military service.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who thoroughly reviewed the Veteran's claims file and considered the Veteran's lay assertions.  Although the VA examiner stated that he would have to resort to mere speculation to conclude that the arthritic changes in the Veteran's right knee was caused by military service, this statement does not render the opinion inadequate because all the procurable and assembled evidence were fully considered, as reflected by references to examination of the Veteran, and review of the Veteran's treatment and service records.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (holding that the duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  Further, the VA examiner explained the basis for the negative etiology opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In essence, the VA examiner is stating that a definitive opinion on etiology cannot be provided without any x-ray evidence from the time of the Veteran's separation to the first documented complaint of current right knee disorder because required information was not available, so that the opinion reflect the limitations of knowledge in the medical community.  See Jones, 23 Vet. App. at 390 (stating that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion).  The examiner therefore concluded that there was no evidence to support the Veteran's contention that any current right knee disorder was related to his military service and therefore it was "less likely than not (less than 50 percent probability)" related to the Veteran's military service.  As such, the VA medical opinion is probative evidence against the claim in this matter.

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


